Opinion by
Qklady, P. J.,
The principal, contention of counsel on each side relates to the meaning to be given the word “porch” as used in an ordinance of the city which has been in force for a half century. The courts approach the interpretation of a statute or an ordinance with the presumption that words and phrases therein are used in their natural, plain, obvious, familiar and popular sense, and without any forced, subtle or technical construction to limit or extend their meaning: Philadelphia & Erie R. R. Co. v. Catawissa R. R. Co., 53 Pa. 20; Dame’s App., 62 Pa. 117; 26 A. & E. Encl, of Law Tit. Statute. All laws must be executed according to the sense and meaning which they imparted at the time of their passage: Commonwealth v. Erie, Etc., Railroad, 27 Pa. 339; Jermyn’s Account, 57 Pa. Superior Ct. 109. The meaning to be given to a word is not confined by the strict definitions given by lexicographers — if it clearly appears that another meaning was intended by the lawmakers. The definition found in the dictionaries is entitled to great weight though by no means conclusive. The reasoning of the trial judge, and the authorities cited by him fully warrants his conclusion that the “porch” of the defendant does not fall within the condemnation of the ordinance.
The plaintiff’s expert witness, while stating that it could not be considered architecturally a porch, yet the terms, porch, portico, terrace, veranda were in common usage in the city, and were sometimes used interchangeably to describe the same character of construction, The *273defendant’s expert stated that this erection is known commonly as a porch and that there are a large number of similar constructions in the city. When this old ordinance was enacted it would not be expected that its framers would use technical or professional terms to define á construction which had been in use as an addition to private residences since our early colonial days. The long acquiescence of the city councils in permitting such constructions, “where they call almost everything a porch,” and where, as found by the court, “there are a great many of them throughout various portions of the city, some of much greater size and more substantial character is not without significance, to indicate the meaning given to the word in the common speech of the people of that city, since “their erection and maintenance has never been objected to or questioned by other property owners, or by the municipal authorities as offending against the ordinance.” Even as shown in appellant’s argument, in its technical use by architects, it is a word of flexible interpretation, and w.e adopt the one given by the court below.
The judgment is affirmed.